         Case
         Case2:20-mj-05207-DUTY
              1:21-cr-00112-PKC Document
                                 Document28-4
                                          12 Filed
                                              Filed10/28/20
                                                   11/04/20 Page
                                                            Page11of
                                                                  of11 PageID
                                                                       Page ID#:#:64
                                                                                 65

Name &Address:                                                                                                   FII'ED
                                                                                                        ~.FRK,U.S.DISTRICT COUR7




                                                                                                             1 U~28~2~2U
                                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                                       ~:       KL         D~~

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
United States of America                                                  casE rtutvtBEtt:
                                                                                                    MJ-20-05207-1
                                                       PLAINTIFFS)
                                  V.

RONG DING,                                                                     FINAL COMMITMENT AND WARRANT OF REMOVAL

                                                                                    Eastern           District of           New York
                                                     DEFENDANT(S).        At                           Brooklyn
                                                                                                       ( City)

To: United States Marshal for the Central District of California

The above-named defendant is hereby remanded to your custody and you are hereby ORDERED to remove him/her forthwith, along
with a certified copy of this Commitment,to the custodian ofa place of confinement within the District of Origin, approved by the
Attorney General of the United States, where the defendant shall be received and safely kept until discharged in due course of law.

This defendant was arrested in this District after the filing of a(n):
❑    Indictment             ❑          Information                             Complaint                 ❑          Order of court
❑    Pretrial Release       ❑          Probation                     ❑         Supervised Release        ❑          Violation Notice
     Violation Petition                Violation Petition                      Violation Petition

charging him or her with (brief description of offense) 18:371 (951,2261A(1)(B)-Conspiracy to act as an illegal agent ofa
foreign government; and stalking conspiracy.
L~ in violation of Title 18                                 United States Code, Section (s) 371 (951,2261A(1)(B))

❑    in violation ofthe conditions of his or her pretrial release imposed by the court.

❑    in violation ofthe conditions of his or her supervision imposed by the court.
The defendant has now:
G~   duly waived arrival of process.
C~   duly waived identity hearing before me on 10/28/2020, but requests a preliminary hearing be held in the prosecuting district
❑    duly waived preliminary hearing before me on
❑    had a preliminary hearing before me on                                               ,and it appears that there is probable cause
     to believe that the offense so charged has been committed and that the defendant has committed it.
❑    had an identity hearing before me on                                        ,and it appears that the defendant is the person
     named as charged, and:
     ❑ Bail has been set at $                                   but has not been posted.
     d    No bail has been set.
     L~ Permanent detention has been ordered.
     ❑ Temporary detention has been ordered.
 October 28,2020                                                  ~.                                                      /Alicia G. Rosenber
Date                                                        United States Magistrate Judge
                                                                     RETURN
Received this commitment and designated prisoner on                                                      ,and on                            ,
committed him to                                                                                and left with the custodian at the same time
a certified copy ofthe within temporary commitment.
                                                            United States Marshal, Central District of California

Date                                                        Deputy

M-15(01/09)                                 FINAL COMMITMENT AND WARRANT OF REMOVAL
